Case 1:21-cv-21587-BB Document 12 Entered on FLSD Docket 06/23/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-21587-BLOOM/Otazo-Reyes

 RENATA MEDEIROS, individually and
 on behalf of all others similarly situated,

        Plaintiff,

 v.

 MIDLAND CREDIT MANAGEMENT, INC.,

       Defendant.
 ______________________________________/

                       ORDER ADMINISTRATIVELY CLOSING CASE

        THIS CAUSE is before the Court upon the Notice of Settlement Pending and Request for

 Extension of Time, ECF No. [11], filed on June 22, 2021, that indicates that the parties have

 reached a settlement of the claims asserted in this case.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The above-styled action is administratively CLOSED without prejudice to the parties

              to file a settlement agreement for the Court’s consideration and/or appropriate

              dismissal documentation.

          2. The Clerk of Court shall CLOSE this case for administrative purposes only.

          3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

              all pending motions are DENIED as moot, and all deadlines are TERMINATED.
Case 1:21-cv-21587-BB Document 12 Entered on FLSD Docket 06/23/2021 Page 2 of 2

                                              Case No. 21-cv-21587-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on June 23, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                          2
